IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-16-00263-CV

ANDREW HUSBAND,
                                                                    Appellant
    v.

ZEKES TRUCKING CO. INC., AND
KELLY DARSEY,
                                                                    Appellees


                             From the County Court at Law
                                 Walker County, Texas
                                Trial Court No. 12308CV


                                            ORDER

         Appellees Zekes Trucking Co. Inc. and Kelly Darsey filed a motion to withdraw

regarding their lead counsel on appeal and a separate notice of appearance of counsel.

         The motion to withdraw does not comply with Rule 6.5 of the Texas Rules of

Appellate Procedure. The motion does substantially comply with a Motion to Substitute

Counsel pursuant to Rule 6.5(d) of the Texas Rules of Appellate Procedure.1



1Appellees notice of appearance of counsel also does not comply with the Rules of Appellate Procedure.
See TEX. R. APP. P. 6.1(c) or 6.5(d).
       Accordingly, Tory F. Taylor is substituted as lead counsel in place of T. Marshall

Holmes. Allison M. Hooker’s appearance as additional counsel for appellees in this

appeal is acknowledged.


                                         PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed June 7, 2017




Husband v. Zekes Trucking Co. Inc.                                                 Page 2